Citation Nr: 1206055	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  08-36 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for lumbar spine degenerative disc disease and degenerative joint disease prior to September 8, 2010.

2.  Entitlement to an initial rating in excess of 40 percent for lumbar spine degenerative disc disease and degenerative joint disease since September 8, 2010.

3.  Entitlement to an initial rating in excess of 20 percent for right lower extremity sciatica associated with the service-connected lumbar spine disability.

4.  Entitlement to an initial compensable rating for a left anterior knee scar prior to September 8, 2010.

5.  Entitlement to an initial rating in excess of 10 percent for a left anterior knee scar since September 8, 2010.

6.  Entitlement to an initial rating in excess of 10 percent for left knee degenerative joint disease.

7.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hepatitis.

9.  Entitlement to service connection for left lower extremity sciatica, to include secondary to the service-connected lumbar spine disability.

10.  Entitlement to service connection for bilateral hearing loss.

11.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from July 1942 to October 1945 with prior duty in the Army National Guard from June 1938 to June 1941. 

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In February 2009, the Veteran and his daughter testified at a hearing held at the RO before a Decision Review Officer.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to an initial rating in excess of 20 percent for lumbar spine degenerative disc disease and degenerative joint disease prior to September 8, 2010; entitlement to an initial compensable rating for a left anterior knee scar prior to September 7, 2010; entitlement to an initial rating in excess of 10 percent for left knee degenerative joint disease; entitlement to an initial rating in excess of 50 percent for PTSD; and entitlement to service connection for bilateral hearing loss and bilateral tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  Since September 8, 2010, lumbar spine degenerative disc disease and degenerative joint disease have not been manifested by unfavorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least six weeks during any 12-month term during this period.

2.  The evidence is in equipoise as to whether the right lower extremity sciatica has been manifested by moderately severe incomplete paralysis of the sciatic nerve since May 11, 2007.

3.  Since September 8, 2010, the left anterior knee scar has been receiving the maximum schedular rating for a superficial scar that is painful on examination.

4.  The symptoms presented by the Veteran's lumbar spine degenerative disc disease and degenerative joint disease, right lower extremity sciatica, and left anterior knee scar are fully contemplated by the rating schedule.  

5.  In an April 1946 rating decision, VA denied a claim of entitlement to service connection for hepatitis finding that there was no competent medical evidence of current residuals of hepatitis.  In the absence of a perfected appeal, that decision is final.

6.  The evidence submitted since the April 1946 rating decision, by itself, or when considered with the previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for hepatitis, and does not raise a reasonable possibility of substantiating the claim.

7.  Competent medical evidence preponderates against finding that the Veteran currently has, or has had left lower extremity sciatica since he filed his claim in May 2007.


CONCLUSIONS OF LAW

1.  Since September 8, 2010, the lumbar spine degenerative disc disease and degenerative joint disease does not meet the criteria for an evaluation greater than 40 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2011).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a 40 percent evaluation for the right lower extremity sciatica since May 11, 2007, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8620 (2011).

3.  Since September 8, 2010, the left anterior knee scar does not meet the criteria for an evaluation greater than 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Code 7804 (2008).

4.  The April 1946 rating decision is final.  New and material evidence has not been received to reopen the claim of entitlement to service connection for hepatitis.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5103, 5103A, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156(a), 3.159 (2011).

5.  Left leg sciatica was not incurred in or aggravated by service; left leg sciatica may not be presumed to have been so incurred; and left leg sciatica is not proximately due to, the result of, or aggravated by lumbar spine degenerative disc disease and degenerative joint disease.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)
 
The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been met as to the issues decided herein.  There is no issue as to providing an appropriate application form or completeness of the application.  

The Veteran's claims for increased ratings for lumbar spine degenerative disc disease and degenerative joint disease since September 8, 2010; right lower extremity sciatica; and left anterior knee scar since September 8, 2010 arise from his disagreement with the initial evaluations following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In any event, VA provided the appellant in a July 2007 correspondence VCAA notice in accordance with the decision in Quartuccio v. Principi, 16 Vet. App. 183 (2002), and Dingess v. Nicholson, 19 Vet. App. 473 (2006), as well as 38 U.S.C.A. §§ 5102, 5103, and 5103A and 38 C.F.R. § 3.159(b), (c), that informed him of the information and evidence necessary to substantiate his claims for higher initial ratings; notice of which evidence, if any, the claimant is expected to obtain and submit, and which evidence will be retrieved by VA; notice of what evidence is necessary for establishing an effective date; and notice that he should provide any evidence in his possession that pertains to the claims.

As for the claim of whether new and material evidence has been received to reopen a claim of entitlement to service connection for hepatitis, VA notified the Veteran in correspondence dated in July 2007 of the information and evidence needed to substantiate and complete a claim that had been previously denied.  It provided him notice of the basis for the 1946 denial and told the appellant that he needed to submit new and material evidence that related to that basis.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

With regard to the claim of entitlement to service connection for left lower extremity sciatica, VA notified the Veteran in July 2007 of the information and evidence needed to substantiate and complete a claim on direct and secondary bases, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims, including relevant VA medical records.  The appellant underwent VA orthopedic, neurological, and scar examinations in May 2009 and September 2010.

The Veteran was not provided with a VA examination with regard to his claim to reopen entitlement to service connection for hepatitis, which the Board finds was not required.  Under 38 C.F.R. § 3.159(c)(4)(iii) (2011), providing a VA examination in a new and material evidence claim can only be considered if new and material evidence is actually presented or secured.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003); but cf. Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Board finds that the appellant did not present new and material evidence showing that he currently has or has had hepatitis or residuals thereof since he filed his claim in May 2007.  The Veteran testified that he did not receive any current treatment for residuals of hepatitis.  Hearing Transcript, page 16.  Similarly, VA treatment records do not show a current diagnosis of hepatitis or residuals thereof.  Therefore, ordering a VA examination is not appropriate.  

The Veteran's counsel alleges that the service treatment records are incomplete.  See id. at 3.  In June 1999, the service department informed the appellant that his complete service treatment records could not be reconstructed.  The Veteran's service treatment records for his period of active duty were associated with his claims file in 1946.  The Veteran had prior National Guard service, and there are no service treatment records from that period of service.  In any event, the appellant has not alleged that he had hepatitis or that he injured his low back during his period of National Guard service.  VA has a heightened duty to assist the Veteran in developing his claim since the National Guard service treatment records may have been lost.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection but, rather, increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. Ap. 46, 51 (1996).

The Board notes that it is remanding other issues to obtain additional VA treatment records along with records from St. Joseph's Hospital.  As for the lumbar spine and left anterior knee scar disabilities since September 8, 2010, the September 2010 VA examinations are adequate to rate these disabilities since September 8, 2010, because the examiners addressed whether the lumbar spine disability resulted in incapacitating episodes and whether the left knee scar was painful on examination.  There is no allegation that the Veteran has been treated for these disabilities since September 8, 2010.  Similarly, there is no allegation that the appellant has been treated for hepatitis or residuals thereof or left lower extremity sciatica.  As to the left lower extremity sciatica, the claimant denied that he had the disability at the May 2009 VA examination.  Therefore, a remand of the issues being adjudicated to obtain additional treatment records is not warranted.

There is not a scintilla of evidence that any VA error in notifying or assisting the Veteran reasonably affects the fairness of this adjudication.

Entitlement to an initial rating in excess of 40 percent for lumbar spine degenerative disc disease and degenerative joint disease since September 8, 2010

Governing law and regulations

The provisions of 38 C.F.R. § 4.71a, provide a general rating formula for diseases and injuries of the spine.  Under this formula a 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less, or where there is favorable ankylosis of the entire thoracolumbar spine.

Note (1): VA evaluates any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is from zero to 90 degrees, extension is from zero to 30 degrees, left and right lateral flexion are from zero to 30 degrees, and left and right lateral rotation are from zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range thoracolumbar spine motion is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011).

The rating schedule further provides that an intervertebral disc syndrome (preoperatively or postoperatively) is rated under either the General Rating Formula for Diseases and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011), a 60 percent is in order for an intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  A 40 percent rating is assigned when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  

Note (1): For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

Analysis

A review of the September 8, 2010, VA examination report shows that since September 8, 2010, the lumbar spine degenerative disc disease and degenerative joint disease have not been manifested by unfavorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least six weeks during any 12-month term during this period.  At the September 8, 2010, VA examination, the Veteran could flex, extend, laterally flex in right and left directions, and bilaterally rotate his lumbar spine.  Indeed, the examiner noted that there was no thoracolumbar spine ankylosis.  While the claimant reported having severe weekly flare-ups of lumbar spine symptomatology that lasted for hours, the September 2010 VA examiner stated that there were no incapacitating episodes of spine disease.  Therefore, the medical evidence shows that the September 2010 VA examiner indicated that the appellant did not have any incapacitating episodes due to intervertebral disc syndrome.

The Board has considered the holding in  DeLuca v. Brown, 8 Vet. App. 202 (1995), but finds that a schedular evaluation in excess of 40 percent is not warranted.  In this respect, under the general rating formula for diseases and injuries of the spine the criteria are controlling regardless of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.  

The Veteran is receiving the maximum rating based on limitation of motion due to lumbar spine degenerative joint disease.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are applicable).  As for DeLuca considerations based limitation of motion due to incapacitating episodes, the Board again notes that the medical evidence does not show any evidence of incapacitating episodes.  Such  a finding does not warrant a 60 percent disability pursuant to DeLuca and 38 C.F.R. §§ 4.140, 4.40, 4.45, and 4.59.

The RO included 38 C.F.R. § 3.321 in the January 2010 statement of the case and therefore considered an extraschedular evaluation.  The symptoms presented by the claimant's lumbar spine degenerative disc disease and degenerative joint disease - pain, guarding, tenderness, and decreased motion - are fully contemplated by the rating schedule.  There is no evidence his disability picture is exceptional when compared to other veterans with the same or similar disability.  Thus, the Board finds no evidence to indicate referral for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).

In reaching this decision, the Board considered the doctrine of reasonable doubt; , however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The claim is denied.


Entitlement to an initial rating in excess of 20 percent for right lower extremity sciatica associated with the service-connected lumbar spine disability

Governing law and regulations

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 (2011).  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 (2011). 

Significantly, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or due to partial regeneration.  Moreover, when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Diagnostic Codes 8520, 8620, and 8720 rate neuropathy, neuritis, and neuralgia, respectively, associated with the sciatic nerve.  A 20 percent rating requires evidence of moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires evidence of moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires evidence of severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires evidence of complete paralysis.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a.

The words "moderate," "moderately severe", and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011).

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.

Analysis

A review of the May 2009 and September 2010 VA examination reports shows that the evidence is in equipoise as to whether the right lower extremity sciatica has been manifested by moderately severe incomplete paralysis of the sciatic nerve since May 11, 2007.

At the May 2009 VA spine examination, muscle strength was four out of five in the right lower extremity.  Muscle tone was normal, but there was muscle atrophy.  The right calf was one centimeter smaller than the left one.  The examiner noted that since the Veteran is right-hand dominant, it is expected that the right calf would be the larger calf.  Sensory examination revealed that there was no abnormal sensation in the right lower extremity and that pain (pinprick), light touch, and position sense were all two out of two.  The right knee and ankle jerks were 1+.  

At the May 2009 VA peripheral nerves examination, it was noted that the Veteran's symptoms were weakness, numbness, tingling, and pain.  There was no tremors, tics, or other abnormal movements.  The examiner noted that the functions of the right lower extremity joints were not affected by the neurological disability.  The examiner indicated that the sciatica resulted in mild impairment of bathing, dressing, and grooming; moderate impairment of recreation and traveling; and severe impairment of chores and shopping.

At the September 2010 VA peripheral nerves examination, muscle strength was four out of five in the right lower extremity.  Muscle tone was normal, but the right calf was one centimeter smaller than the left one.  The symptoms present were weakness, numbness, tingling, intermittent pins-and-needles feeling, and pain.  Sensory examination revealed that pain (pinprick) sensation was decreased at the right great toe and that light touch, and position sense sensations were both normal.  The right knee and ankle jerks were 1+.  There was no evidence of imbalance or tremors, fasciculations, or the functions of the right lower extremity joints being affected by the neurological disability.  The examiner noted that paralysis was absent and that neuritis and neuralgia were present.  The examiner indicated that the effects of the sciatica on occupational activities were decreased mobility and pain.  The examiner added that the effect of the sciatica on usual daily activities was a decreased ability to stand and walk.

The Board gives great weight to the findings of both neuritis and neuralgia along with the finding of muscle atrophy in the dominant lower extremity.

The Veteran, however, is not entitled to a 60 or 80 percent disability rating for sciatica.  He is now receiving more than the maximum rating for sciatic nerve neuralgia and the maximum rating for sciatic nerve neuritis.  The Board notes that rating the neuralgia and neuritis separately would be rating the same manifestation of a disability under different diagnostic codes.  38 C.F.R. § 4.14.  There is no evidence of marked muscle atrophy.  As noted above, the right calf was only one centimeter smaller than the left one.  The September 2010 VA examiner stated that paralysis was absent.  The position sense and light touch sensations were normal, and there was no dysesthesias.  There is no evidence that right foot dangles and drops, that there is no possible active movement of the muscles below the right knee, and that right knee flexion is weakened or (very rarely) lost.

In short, right lower extremity sciatica has met the criteria for a 40 percent evaluation, but not greater, effective May 11, 2007, under Diagnostic Code 8620.

The RO included 38 C.F.R. § 3.321 in the January 2010 statement of the case and therefore considered an extraschedular evaluation.  The symptoms presented by the Veteran's sciatica - weakness, numbness, tingling, intermittent pins-and-needles feeling, pain, and decreased ability to stand and walk - are fully contemplated by the rating schedule.  There is no evidence his disability picture is exceptional when compared to other veterans with the same or similar disability.  Thus, the Board finds no evidence to indicate referral for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).

Entitlement to an initial rating in excess of 10 percent for a left anterior knee scar since September 8, 2010

Governing law and regulations

The applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended in October 2008.  The October 2008 revisions are applicable to application for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  The Veteran filed his claim in May 2007.  Therefore, the October 2008 version of the schedular criteria is inapplicable.

A 10 percent rating is warranted for scars (other than those involving the head, face, or neck) that are deep or that cause limited motion, provided that they cover an area or areas exceeding 6 square inches (39 sq. cm.).  A 20 percent evaluation is warranted provided that they cover an area or areas exceeding 12 square inches (77 sq. cm.).  A 30 disability rating  is warranted provided that they cover an area or areas exceeding 72 square inches (465 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7801.

Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1).

A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (2).

A 10 percent rating is also warranted for scars (other than those on the head, face, or neck) that are superficial and that do not cause limited motion, provided that they cover an area or areas of 144 square inches (929 sq. cm.) or greater.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803, Note (2).

A 10 percent rating is also warranted for scars which are superficial and unstable.  38 C.F.R. § 4.118, Diagnostic Code 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803, Note (1).

A 10 percent rating is also warranted for a superficial scar which is painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.

Other scars are rated based on the limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.

Analysis

The Veteran is receiving the maximum schedular rating, 10 percent, for the left knee anterior scar under the prior version of Diagnostic Code 7804 since September 8, 2010.  The September 2010 VA scar examiner stated that the scar was superficial and that it had no other disabling effects.  Therefore, consideration under another Diagnostic Code is not warranted.

The RO included 38 C.F.R. § 3.321 in the January 2010 statement of the case and therefore considered an extraschedular evaluation.  The symptom presented by the Veteran's left anterior knee scar - pain - is fully contemplated by the rating schedule.  There is no evidence his disability picture is exceptional when compared to other veterans with the same or similar disability.  Thus, the Board finds no evidence to indicate referral for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The claim is denied.

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hepatitis

Governing law and regulations

A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2011). 
If a claim has been previously denied and that decision is final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.
 
VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).
 
New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.   Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.
 
Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.  In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997).  To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Analysis

VA denied the Veteran's claim of entitlement for service connection for hepatitis in April 1946.  The evidence of record at that time was service treatment records.  While the Veteran was treated for hepatitis in April 1945, the service treatment records did not reveal a current diagnosis of hepatitis or residuals thereof on separation.  In July 1945, he was hospitalized to be observed for hepatitis and no disease was found.  At the separation examination, it was noted that the appellant reported that he did not have a present disability manifested by hepatitis and that hepatitis was not diagnosed on physical examination.  VA provided the claimant with his appellate rights.  He did not file a timely notice of disagreement.  Hence, the rating decision is final.  38 U.S.C.A. § 7105.

For evidence to be new and material, it must establish that that the Veteran currently has or has had hepatitis or residuals thereof since he filed his claim in May 2007.  Since the April 1946 rating decision, the evidence associated with the claims file are the appellant's arguments and testimony as to why his claim should be reopened and granted, VA treatment records, and VA examination reports.  

The VA treatment records and VA examination reports do not contain competent medical evidence that the Veteran currently has or has had hepatitis or residuals thereof since he filed his claim in May 2007.  In particular, the Board notes that the VA problem lists do not include a diagnosis of hepatitis of residuals thereof.  Hepatitis or residuals thereof were not diagnosed on various VA examinations.

The Veteran in various statements claims that he has residuals of hepatitis.  His lay statements cannot be considered material as to the medical question presented - whether he currently has or has had hepatitis or residuals thereof since he filed his claim in May 2007.  Hepatitis is a disability for which lay evidence of etiology is not competent nexus evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While the appellant can attest to factual matters of which he had first-hand knowledge, such as specific symptomatology, he is not competent to diagnose hepatitis or residuals of it.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  See also  Moray v. Brown, 5 Vet. App. 211 (1993) (lay persons are not competent to offer medical opinions and that such evidence does not provide a basis on which to reopen a claim for service connection); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("[l]ay assertions of medical causation . . . cannot suffice to reopen a claim under 38 U.S.C.A. 5108.").   

Hence, none of the evidence associated with the claims file since the April 1946 rating decision is new and material.
 
The claim to reopen is denied.

Because the Veteran has not fulfilled her threshold burden of submitting new and material evidence to reopen his claim, the benefit of the doubt doctrine cannot be applied in this case.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Entitlement to service connection for left lower extremity sciatica, to include secondary to the service-connected lumbar spine disability

Governing law and regulations

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability that is aggravated by a service connected disability.  In such an instance, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Analysis

The Board has reviewed all of the evidence of record, to include the available service and VA treatment records as well as the VA examination reports.  These records, do not show that the Veteran currently has, or has had a left lower extremity sciatica since he filed his claim in May 2007.

A review of the available service medical records reveals no complaints, findings or diagnoses pertaining to the left lower extremity.  The Veteran's separation examination from his period of active duty revealed that his neurological evaluation was normal and that his feet were clinically normal.  VA treatment records reveal no diagnosis of left lower extremity sciatica.  At the May 2009 VA peripheral nerves examination, the appellant denied having any left-sided sciatica.  There was no abnormal sensations in the left lower extremity and left-sided sciatica was not diagnosed.  At the September 2010 VA peripheral nerves examination, there was no abnormal sensations in the left lower extremity or dysesthesias, and left-sided sciatica was not diagnosed.

Prior to the Veteran's denial at the May 2009 VA examination that he had had left-sided sciatica, he had claimed he had the disability in several statements.  Sciatica is not a disorder for which lay evidence addressing the etiology is competent nexus evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While the appellant can attest to neurological symptomatology, he is not capable of making medical conclusions as to its cause.  Routen, 10 Vet. App. at 186.

In the absence of competent medical evidence of current disability, there is no competent medical evidence that left leg sciatica was incurred in or aggravated by service; that left leg sciatica manifested itself with one year of active duty; or that left leg sciatica is proximately due to, the result of, or aggravated by lumbar spine degenerative disc disease and degenerative joint disease.

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The claim is denied.


ORDER

Entitlement to an evaluation in excess of 40 percent for lumbar spine degenerative disc disease and degenerative joint disease since September 8, 2010, is denied.

An increased disability evaluation of 40 percent, but no higher, is granted for right lower extremity sciatica effective May 11, 2007, subject to governing regulations concerning the payment of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for left anterior knee scar since September 8, 2010, is denied.

New and material evidence has not been received to reopen a claim of entitlement to service connection for hepatitis.  The claim is denied.

Entitlement to service connection for left lower extremity sciatic, to include secondary to lumbar spine degenerative disc disease and degenerative joint disease, is denied.



REMAND

The Veteran underwent a VA PTSD review examination in September 2010.  The RO, however, did not issue a supplemental statement of the case on the matter of an increased rating for PTSD.  38 C.F.R. § 19.31 (2011).

At the February 2009 hearing, the Veteran's daughter testified that he had been receiving knee injection treatment at the Clarksburg - Louis A. Johnson VA Medical Center.  Hearing transcript, pages 17-18.  At the September 2010 VA PTSD review examination, the examiner noted that the appellant receives his primary care at the Wood County community-based outpatient clinic.  The Board notes that the claimant has been treated at the facility for his left knee disability and hearing loss.  The RO last obtained records from these facilities in October 2008.  Therefore, these records need to be obtained before adjudicating the issues regarding the left knee scar prior to September 8, 2010; the left knee disability; hearing loss; and tinnitus.  At the September 2010 VA spine examination, the claimant reported that he had received a spinal injection within the past six months at the St. Joseph's Hospital in Parkersburg, West Virginia.  In light of the above, the RO must obtain additional records.

Finally, the Veteran should be afforded the opportunity to identify any additional treatment for his lumbar spine disability, left knee disabilities, psychiatric disability, hearing loss, and tinnitus.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  VA must ask the Veteran to identify all treatment for his lumbar spine and left knee scar disabilities from July 2007 to September 2010, and for his left knee disability, psychiatric disability, hearing loss, and tinnitus since July 2007.  VA must attempt to obtain all identified records.  VA must attempt to obtain all records regarding treatment of the lumbar spine disability from St. Joseph's Hospital in Parkersburg, West Virginia, from July 2007 to September 2010.  Regardless of the appellant's response, the RO must obtain all VA treatment records from the Clarksburg - Louis A. Johnson VA Medical Center and the Wood County community-based outpatient clinic since October 2008.  Appellant's assistance in obtaining these records should be requested as needed.  Any obtained records must be associated with the Veteran's claims file.  To the extent records are not obtained, the claims file should contain documentation of the attempts made and the appellant and his representative should be notified as needed.

2.  Thereafter, VA should undertake any additional development as necessary in light of any evidence obtained.

3.  Thereafter, VA must readjudicate the issues remaining on appeal, with consideration of the September 2010 VA PTSD review examination and any additional evidence.  VA should consider 38 C.F.R. § 3.321.  If any benefit is not granted, the appellant and his attorney must be furnished with a supplemental statement of the case, with a copy to his counsel, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


